Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed November 30, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed November 30, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 10 and 13 are amended. 
	Claims 1-20 remain pending.
Claim Rejections - 35 USC § 112

2.	The amendments to Claim 10 addressing 35 U.S.C. 112(b) issues are respectfully acknowledged, and the corresponding rejections of Claims 10 and 11  are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 5, 8, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20190042018 A1) in view of Baek (U.S. Patent Application Publication 20190179461 A1).

Regarding Claim 1, Kim teaches a touch sensor (Abstract, Fig 8 par 0039), comprising: 
an active sensor region comprising active sensor nodes (Fig 5 active sensor region A10 par 0077); and 
an inactive sensor region comprising inactive sensor nodes forming routing connectors (Fig 5 inactive sensor region at least B22 par 0079). 
However, Kim appears not to expressly teach wherein at least two sides of a periphery of the touch sensor are free of tracking lines.
In a similar application, Baek teaches a touch sensor with a similar arrangement of active sensor nodes and inactive sensor nodes forming routing connectors, wherein at least two sides of a periphery of the touch sensor are free of tracking lines (Fig 8 par 0126 top and left sides of the periphery of the touch sensor is free of tracking lines).
Kim and Baek are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim with the inclusion of the tracking-line-free two sides of Baek. The motivation would have been in order to provide reduced top and left-side border area.

Regarding Claim 2, Kim as modified teaches the touch sensor of claim 1, wherein the tracking lines are located only on two other sides of the periphery of the touch sensor (Baek Fig 8 par 0125 bottom and right sides of the periphery of the touch sensor is free of tracking lines).
Kim and Baek are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim with the inclusion of the tracking-line on the other two sides of Baek. The motivation would have been in order to provide reduced top and left-side border area.

Regarding Claim 5, Kim as modified teaches the touch sensor of claim 1, wherein the touch sensor is free of a bezel along the at least two sides of the periphery of the touch sensor (Baek par 0070 Fig 3 the touch sensor shown is free of tracking lines or connectors and is therefore “free” of a border or bezel on top and left peripheries).
Kim and Baek are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim with the inclusion of the tracking-line-free two sides of Baek. The motivation would have been in order to provide reduced top and left-side border areas.

Regarding Claim 8, Kim as modified teaches the touch sensor of claim 1, wherein a first portion of a bezel along the at least two sides of the periphery of the touch sensor is smaller than a second portion of the bezel along another side of the periphery of the touch sensor having tracking lines extending therealong (Baek par 0070 Fig 3 first portion of bezel along top and left sides may be smaller than the bezel portions along bottom and right sides due to more lines or connectors on the bottom and right sides).
Kim and Baek are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim with the inclusion of the smaller borders on line-less sides of Baek. The motivation would have been in order to provide minimal width borders.

Regarding Claim 13, Kim as modified teaches the touch sensor of claim 1, further comprising another active sensor region (Baek par 0072 Fig 8 middle column comprising touch sensing electrodes in a sensor pattern), the inactive sensor region interposed between the active sensor region and the other active sensor region (Baek par 0125 Fig 8 leftmost inactive sensor region, comprising sensor lines SSL and dummy parts DML routing lines from leftmost sensor column, is interposed between the leftmost active sensor column and the middle active sensor column comprising touch sensing electrodes TSE in a sensor pattern SEP).
Kim and Baek are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim with the inclusion of the multiple active sensing areas of Baek. The motivation would have been in order to provide line routing between active areas.

Regarding Claim 14, Kim teaches a touch-sensing system (Abstract), comprising: 
a touch sensor (Fig 8 par 0039), comprising an active sensor region comprising active sensor nodes (Fig 5 active sensor region A10 par 0077) and an inactive sensor region comprising inactive sensor nodes forming routing connectors (Fig 5 inactive sensor region at least B22 par 0079); and 
a touch controller (par 0063 sensing circuit [not shown in Figures).
However, Kim appears not to expressly teach a touch controller, wherein an input, an output, or an input and an output of the touch controller is electrically connected to the touch sensor; 
wherein at least two sides of a periphery of the touch sensor are free of tracking lines.
In a similar application, Baek teaches a touch sensor with a similar arrangement of active sensor nodes and inactive sensor nodes forming routing connectors, comprising:
a touch controller (Fig 8 par 0054 the touch driver 200), wherein an input, an output, or an input and an output of the touch controller is electrically connected to the touch sensor (Fig 8 par 0054 the touch driver/controller 200 may be electrically coupled to the sensor unit 100 to drive [output of the controller] and sense [input of the controller] the sensor unit 100); 
wherein at least two sides of a periphery of the touch sensor are free of tracking lines (Fig 8 par 0126 top and left sides of the periphery of the touch sensor is free of tracking lines).
Kim and Baek are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim with the inclusion of the tracking-line-free two sides of Baek. The motivation would have been in order to provide reduced top and left-side border area.

Regarding Claim 16, Kim teaches a touch display (par 0062 Fig 1 touch screen apparatus), comprising: 
a display  (par 0062 Fig 1 display panel 100); and 
a touch sensor overlaid on a displaying surface of the display (par 0062 touch sensor 200 arranged on and above display panel 100), the touch sensor comprising: 
an active sensor region comprising active sensor nodes (Fig 5 active sensor region A10 par 0077); and 
an inactive sensor region comprising inactive sensor nodes forming routing connectors (Fig 5 inactive sensor region at least B22 par 0079).
However, Kim appears not to expressly teach 
wherein at least two sides of a periphery of the touch sensor are free of tracking lines.
Baek teaches wherein at least two sides of a periphery of the touch sensor are free of tracking lines (Fig 8 par 0126 top and left sides of the periphery of the touch sensor is free of tracking lines).
Kim and Baek are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim with the inclusion of the tracking-line-free two sides of Baek. The motivation would have been in order to provide reduced top and left-side border area.

Regarding Claim 17, Kim as modified teaches the touch display of claim 16, wherein the active sensor region is at least partially surrounded by the inactive sensor region (Kim par 0077 active sensor region A10 is at least partially surrounded by inactive sensor region at least B21/B22 par 0079).

Regarding Claim 18, Kim as modified teaches the touch display of claim 17, wherein a first area of the inactive sensor region (Kim par 0093 the embodiment of Fig 8 comprises inactive sensor area E10 outside of active sensor area A10, including dummy electrodes 30, some of which are used as routing connectors as in area B22) is greater than a second area of the active sensor region (Kim Fig 8 the area of the noted inactive area around active area A10 has larger area than the area of A10).

Claim 3, 4, 6, 15, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20190042018 A1) in view of Baek (U.S. Patent Application Publication 20190179461 A1) and further in view of Fang et al. (U.S. Patent Application Publication 20170308202 A1, hereinafter “Fang”). 

Regarding Claim 3, Kim as modified teaches the touch sensor of claim 1. However, Kim as modified appears not to expressly teach wherein at least three sides of the periphery of the touch sensor are free of tracking lines.
Fang teaches wherein at least three sides of the periphery of the touch sensor are free of tracking lines (Figs 2a/2b sides 101a, 101b, 101c of the touch sensor commensurate with corresponding sides of the underlaid display are free of tracking lines par 0024; frame-free on three sides is enabled par 0030, including the two sides top and left, and a third right side).
Kim Baek and Fang are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/Baek with the inclusion of the tracking-line-free, bezel-free three sides of Fang. The motivation would have been in order to provide reduced top, bottom, and left-side border area.

Regarding Claim 4, Kim as modified teaches the touch sensor of claim 1. However, Kim as modified appears not to expressly teach wherein the tracking lines are located only on one side of the periphery of the touch sensor.
Fang teaches wherein the tracking lines are located only on one side of the periphery of the touch sensor (Figs 2a/2b sides 101a, 101b, 101c of the touch sensor commensurate with corresponding sides of the underlaid display are free of tracking lines par 0024; tracking lines are located only on one, bottom side 101d of the periphery of the touch sensor; frame-free on three sides is enabled par 0030, including the two sides top and left, and a third right side).
Kim Baek and Fang are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/Baek with the inclusion of the tracking-line-free, bezel-free three sides of Fang. The motivation would have been in order to provide reduced top, bottom, and left-side border area.

Regarding Claim 6, Kim as modified teaches the touch sensor of claim 1. However, Kim as modified appears not to expressly teach wherein the touch sensor is free of a bezel along at least three sides of the periphery of the touch sensor, the at least three sides comprising the at least two sides.
Fang teaches wherein the touch sensor is free of a bezel along at least three sides of the periphery of the touch sensor, the at least three sides comprising the at least two sides (Figs 2a/2b sides 101a, 101b, 101c of the touch sensor commensurate with corresponding sides of the underlaid display are free of tracking lines par 0024; frame-free on three sides is enabled par 0030, including the two sides top and left, and a third right side).
Kim Baek and Fang are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/ Baek with the inclusion of the tracking-line-free, bezel-free three sides of Fang. The motivation would have been in order to provide reduced top, bottom, and left-side border area.

Regarding Claim 15, Kim as modified teaches the touch-sensing system of claim 14. However, Kim as modified appears not to expressly teach wherein at least three sides of the periphery of the touch sensor are free of tracking lines.
Fang teaches wherein at least three sides of the periphery of the touch sensor are free of tracking lines (Figs 2a/2b sides 101a, 101b, 101c of the touch sensor commensurate with corresponding sides of the underlaid display are free of tracking lines par 0024; frame-free on three sides is enabled par 0030, including the two sides top and left, and a third right side).
Kim Baek and Fang are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/Baek with the inclusion of the tracking-line-free, bezel-free three sides of Fang. The motivation would have been in order to provide reduced top, bottom, and left-side border area.

Regarding Claim 19, Kim as modified teaches the touch display of claim 16. However, Kim as modified appears not to expressly teach wherein at least three sides of the periphery of the touch sensor are free of tracking lines.
Fang teaches wherein at least three sides of the periphery of the touch sensor are free of tracking lines (Figs 2a/2b sides 101a, 101b, 101c of the touch sensor commensurate with corresponding sides of the underlaid display are free of tracking lines par 0024; frame-free on three sides is enabled par 0030, including the two sides top and left, and a third right side).
Kim Baek and Fang are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/Baek with the inclusion of the tracking-line-free, bezel-free three sides of Fang. The motivation would have been in order to provide reduced top, bottom, and left-side border area.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20190042018 A1) in view of Baek (U.S. Patent Application Publication 20190179461 A1) and further in view of Chu et al. (U.S. Patent Application Publication 20140184950 A1, hereinafter “Chu”).

Regarding Claim 12, Kim as modified teaches the touch sensor of claim 1. However, Kim as modified appears not to expressly teach wherein a number of connection forming elements electrically connected to the active sensor region is less than a number of tracking lines electrically connected to the active sensor region, the inactive sensor region, and the connection forming elements.
Chu teaches wherein a number of connection forming elements electrically connected to the active sensor region is less than a number of tracking lines electrically connected to the active sensor region, the inactive sensor region, and the connection forming elements (par 0045 Fig 17 each contact pad 231P is electrically connected to two tracking lines 231, such that the number of pads [connection forming elements] is less than the number of tracking lines).
Kim Baek and Chu are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/Baek with the inclusion of the dual-ended drive tracking-lines with single pads of Chu. The motivation would have been to simplify the process for bonding an outer device and to lower the manufacturing costs, for instance of connecting FPCs (Chu par 0006).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20190042018 A1) in view of Baek (U.S. Patent Application Publication 20190179461 A1) and further in view of Feng (U.S. Patent Application Publication 20210333967 A1).

Regarding Claim 7, Kim as modified teaches the touch sensor of claim 1. However, Kim as modified appears not to expressly teach wherein the touch sensor is free of a bezel around the periphery of the touch sensor.
Feng teaches wherein the touch sensor is free of a bezel around the periphery of the touch sensor (par 0043 Fig 2 because the width of the wire transition area 150 is very thin, the screen-to-body ratio may be more than 99%).
Kim Baek and Feng are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/Baek with the inclusion of the bezel free design of Feng. The motivation would have been to overcome the problem of lower screen-to-body ratio caused by the existence of the border such that a full display design can be realized (Feng par 0004).

Regarding Claim 20, Kim as modified teaches the touch sensor of claim 16. However, Kim as modified appears not to expressly teach wherein the touch sensor is free of a bezel around the periphery of the touch sensor.
Feng teaches wherein the touch sensor is free of a bezel around the periphery of the touch sensor (par 0043 Fig 2 because the width of the wire transition area 150 is very thin, the screen-to-body ratio may be more than 99%).
Kim Baek and Feng are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/Baek with the inclusion of the bezel free design of Feng. The motivation would have been to overcome the problem of lower screen-to-body ratio caused by the existence of the border such that a full display design can be realized (Feng par 0004).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20190042018 A1) in view of Baek (U.S. Patent Application Publication 20190179461 A1) and further in view of Lin et al. (U.S. Patent Application 20190305053 A1, hereinafter “Lin”).

Regarding Claim 9, Kim as modified teaches the touch sensor of claim 8, wherein the first portion of the bezel is between about 25% and about 75% smaller than the second portion of the bezel (par 0005 top and sides with no tracking wires may be manufactured to less than 0.85 mm border width; par 0011 Table 2 bottom border with wiring and connections is 2.1 mm; thus top and sides are 40.5% smaller than bottom border).
Kim Baek and Lin are analogous art as they each pertain to touch circuits and systems layouts. It would have been obvious to a person of ordinary skill in the art to modify the touch sensing system using inactive sensor areas for routing of Kim/Baek with the inclusion of the bezel sizes of Lin. The motivation would have been to minimize the touch screen borders including the bottom connections border (Lin par 0071).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 10:
While closest prior art Kim (20190042018 A1) and Baek (20190179461 A1) teach portions of the limitations of Claim 10, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 10, namely "wherein a first group of the tracking lines connected to ends of X sensor lines is located along a first side of the at least two sides and a second group of the tracking lines connected to routing connectors of the inactive sensor lines and to opposite ends of other X sensor lines is located along a second, different side of the at least two sides" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 11 would be allowable dependent on the allowability of Claim 10.

Response to Arguments
Applicant's arguments filed November 30, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “The 35 U.S.C. § 103 obviousness rejection of independent claim 1 is improper because Kim and Baek, when combined, do not teach, suggest, or otherwise render obvious all the recitations in claim 1. For example, Kim and Baek do not disclose “[a] touch sensor, comprising: an active sensor region comprising active sensor nodes; and an inactive sensor region comprising inactive sensor nodes forming routing connectors, wherein at least two sides of a periphery of the touch sensor are free of tracking lines,” as recited in claim 1.”
Applicant further submits “However, there is no teaching or suggestion in Kim and Baek that would have motivated a person of ordinary skill in the art before the effective filing date of the claimed subject matter to modify the secondary trace regions B21 and B22 taught in Kim to render at least two sides of a periphery of the display region E10 free of the dummy patterns 30, 31, 41 while maintaining the presence of the secondary trace regions B21 and B22. To the contrary, a person of ordinary skill in the art looking to modify the display region E10 of Kim in view of the teachings of Baek would have eliminated the secondary trace regions B21 and B22, and instead formed sensor lines SSL (see FIG. 8) including dummy lines DML located adjacent to, and interposed between, sensor patterns SEP within the touch active region AA (see FIG. 3) because that is the solution taught in Baek. See Baek, J [0123]; FIGS. 3, 8.”
Examiner respectfully disagrees and submits that one of skill in the art before the effective filing date of the claimed subject matter would have reasonably taken the teachings of Kim and Baek, and considered eliminating only one of regions B21 or B22 with tracking lines thus remaining only at two sides of the touch sensor as suggested similarly in Baek Fig 8. Indeed, Kim par 0091 notes “In the touch screen apparatuses according to the exemplary embodiments, the “shield-touch sensing multiple-use region” may be omitted at one or both sides of the fingerprint sensing region A10 in the X-axis direction. When the second trace regions B21 and B22 are formed at both sides of the fingerprint sensing region A10…”. A reasonable motivation would have been to minimize a side border of the touch sensor.
Similar reasoning is applied in response to similar arguments regarding independent Claims 14 and 16, and claims dependent on Claims 1, 14, and 16.
As such, the rejections of Claims 1-9 and 12-20 are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624